Chapter 212, ND Sess. Laws 1927 confers upon a foreign executor, administrator or guardian the naked legal right to prosecute or defend civil actions or proceedings in this state. It confers no other rights and does not affect the situs of assets of an estate for purpose of administration.
This is a suit by foreign administrators c.t.a. against a debtor who is a resident of the state of North Dakota. The debt is evidenced by a negotiable instrument found among the decedent's assets in the foreign jurisdiction. I concur in the determination that the foreign administrators being in possession of the instrument are entitled to payment thereof and that chapter 212, ND Sess. Laws 1927 authorizes them to maintain an action thereon against the debtor in this state.
I would guard against any possible implication that chapter 212 may be construed in derogation of the rights of local administrators or creditors. It does not modify the general rule that local assets are to be preserved for the benefit of local creditors. Duehay v. Acacia Mut. L. Ins. Co. 70 App DC 245, 105 F.2d 768, 124 ALR 1268; Hensley v. Rich, 191 Ind. 294, 132 NE 632, 18 ALR 1118.
"Persons domiciled and dying in one country are often deeply indebted to foreign creditors living in other countries, where there are personal assets of the deceased. In such cases it would be a great hardship *Page 95 
upon such creditors to allow the original executor or administrator to withdraw those funds from the foreign country without the payment of such debts, and thus to leave the creditors to seek their remedy in the domicil of the original executor or administrator, and perhaps there to meet with obstructions and inequalities in the enforcement of their own rights from the peculiarities of the local law." Story, Conflict of Laws, 8th ed, § 512.
See also, 21 Am Jur 928, Executors and Administrators; 34 CJS p. 1260.